T.C. Memo. 2006-180



                      UNITED STATES TAX COURT



                  KHEN T. HUYNH, Petitioner v.
          COMMISSIONER OF INTERNAL REVENUE, Respondent



     Docket No. 24719-04.              Filed August 29, 2006.



     Khen T. Huynh, pro se.

     Michael S. Hensley, for respondent.



             MEMORANDUM FINDINGS OF FACT AND OPINION

     SWIFT, Judge:   Petitioner seeks review of respondent’s

notices of determination denying petitioner relief under section

6015 from joint liability for tax deficiencies for 1996 and 1997

of $1,552 and $1,515, respectively.   Respondent’s determinations

as to the deficiencies were sustained in a final decision in

Huynh v. Commissioner, T.C. Summary Opinion 2001-131.
                               - 2 -
     Unless otherwise indicated, all section references are to

the Internal Revenue Code in effect for the years in issue.

     The issue for decision is whether petitioner under section

6015(g)(2) is barred from obtaining relief from joint liability

for the tax deficiencies which were sustained in Huynh v.

Commissioner, supra.


                         FINDINGS OF FACT

     Some of the facts have been stipulated and are so found.

     At the time the petition was filed, petitioner resided in

San Diego, California.

     From 1979 through 1997, petitioner worked for the County of

San Diego Department of Social Services as an eligibility

technician, reviewing the eligibility of those seeking social

service benefits.   Petitioner speaks and reads English.

     In May of 1996, petitioner’s husband (Hong), who apparently

possesses numerous college and graduate degrees, including a law

degree, was laid off from his job.     Hong had purchased insurance

coverage which provided, among other things, that in the event

Hong became unemployed the insurers would make payments on some

portion of the outstanding balance due on his 11 credit cards.

     When Hong became unemployed, the insurers began making

monthly payments on his credit cards.    At the end of 1996, Hong’s

credit cards reflected a total outstanding balance of $91,333.
                                - 3 -
     In 1996 and 1997, the insurers paid $9,719 and $9,631,

respectively, to the credit card companies on Hong’s behalf.

     For 1996 and 1997, petitioner prepared her and Hong’s joint

Federal income tax returns.    On their tax returns, petitioner and

Hong, apparently under the impression that these amounts did not

constitute taxable income, did not report the above insurance

payments that had been made on Hong’s behalf.

     Upon audit for 1996 and 1997, respondent determined that the

insurance payments constituted taxable income.    In connection

with respondent’s audit, Hong explained to petitioner that

respondent’s adjustments were related to the taxability of the

insurance payments made on his behalf.

     On December 15, 1998, and October 13, 1999, respectively,

respondent’s notices of deficiency relating to petitioner and

Hong’s 1996 and 1997 joint Federal income tax returns were mailed

to petitioner and Hong.

     With regard to the notice of deficiency for each year,

petitioner and Hong jointly filed petitions with the Tax Court to

redetermine the deficiencies, and petitioner read and signed both

petitions.    The two cases were consolidated for trial.

     Prior to the trial, petitioner and Hong attended meetings

with respondent’s Appeals Office and meetings with counsel for

respondent.    Petitioner spoke and participated in these meetings,

and petitioner signed various documents including a stipulation
                                - 4 -
of settled issues, a power of attorney, and stipulations of

facts.

     At the trial in Huynh v. Commissioner, supra, petitioner

testified and stated that she knew that Hong had credit card

insurance to cover a portion of his credit card debt if he should

become unemployed and that in 1996 and 1997 she knew Hong was

unemployed.   Petitioner also signed a trial brief, a reply brief,

and a motion for leave to file a reply brief.

     On August 30, 2001, the Tax Court filed its opinion in

Huynh, sustaining respondent’s tax deficiencies against

petitioner and Hong.

     In March and April of 2002, petitioner requested section

6015 relief from joint liability for 1996 and 1997 with regard to

the above tax deficiencies that had been sustained by the Court.

Respondent denied petitioner’s claims for section 6015 relief,

and petitioner filed the instant action.


                               OPINION

     Spouses filing joint Federal income tax returns generally

are jointly liable for all taxes due.    Sec. 6013(d)(3).   However,

under certain circumstances, a spouse may be relieved of

liability on a joint return.   Sec. 6015.

     Even after a final opinion has been filed by a court in

litigation involving joint filers’ Federal income tax liability,

the opinion may not be conclusive with respect to a requesting
                                 - 5 -
spouse where section 6015 relief was not an issue in the court

litigation.   Sec. 6015(g)(2).   The requesting spouse shall be

barred from obtaining section 6015 relief, however, if the court

determines that he or she participated meaningfully in the prior

litigation.   Id.; see Thurner v. Commissioner, 121 T.C. 43, 51-52

(2003); Vetrano v. Commissioner, 116 T.C. 272, 278 (2001); sec.

1.6015-1(e), Income Tax Regs.

     Under section 6015(g)(2), the requesting spouse bears the

burden of proof to show, by a preponderance of the evidence, that

he or she did not meaningfully participate in the prior

litigation.   Monsour v. Commissioner, T.C. Memo. 2004-190.

     Generally, where a court of competent jurisdiction enters a

final judgment on the merits of a cause of action, the parties in

the prior litigation are bound by every matter that was or that

could have been offered and received to sustain or defeat the

claim.   Commissioner v. Sunnen, 333 U.S. 591, 597 (1948).

Section 6015(g)(2), however, modifies this common law doctrine of

res judicata with regard to claims under section 6015 for relief

from joint liability.

     Court cases have not yet clearly defined “meaningful

participation” in all respects, although we have indicated that

“merely [complying]” with a spouse’s instructions to sign various

pleadings and other documents filed in prior litigation is not

conclusive of meaningful participation, Thurner v. Commissioner,
                              - 6 -
supra at 53, but signing court documents and participating in

settlement negotiations are indicators of meaningful

participation; id.; Monsour v. Commissioner, supra.

     In Trent v. Commissioner, T.C. Memo. 2002-285, we suggested

that a taxpayer who participated in meetings with an Appeals

officer and who voluntarily signed a decision document generally

would be regarded as having participated meaningfully, regardless

of whether the taxpayer was represented by counsel.1

     The legislative history of section 6015 does not provide any

significant guidance as to the definition of “meaningful

participation.”

     Petitioner argues that she did not meaningfully participate

in Huynh v. Commissioner, T.C. Summary Opinion 2001-131.   She

claims that during the litigation in Huynh she had only minimal

knowledge of the underlying basis for the tax deficiencies, that

she signed various administrative and Court documents merely

under Hong’s direction, and that her testimony therein consisted

solely of “nervous” responses to the Court’s “leading questions”.

     Respondent counters that petitioner could have raised the

instant issue of relief from joint liability in Huynh and that

petitioner’s ability to read and understand the documents she

signed, her participation in the pretrial meetings, and her


     1
       It may be noted that the effective date of sec. 6015 is
not a mitigating factor in the present case, as it was in Trent
v. Commissioner, T.C. Memo. 2002-285.
                                 - 7 -
testimony at trial all indicate that petitioner participated

meaningfully.

     We agree with respondent.    In Huynh, petitioner signed all

documents, participated in pretrial preparations and settlement

negotiations, and testified at trial.

     Petitioner may have signed some documents under the

direction of Hong.   Petitioner, however, reads English.    She

prepared her and Hong’s joint Federal income tax returns.     She

was present at meetings with respondent’s Appeals Office, as well

as at pretrial meetings with respondent’s counsel, and at trial.

     In Huynh, petitioner was not formally represented by

counsel.   Hong, however, has a law degree, and petitioner has

introduced no evidence that Hong did not allow her the

opportunity to raise therein her innocent spouse claim.

     We conclude that petitioner meaningfully participated in

Huynh and that petitioner therefore is barred under section

6015(g)(2) from obtaining any relief from joint liability for

1996 and 1997.

     For the reasons stated, we shall sustain respondent’s

determination to deny relief from joint liability.

     To reflect the foregoing,


                                         Decision will be entered

                                   for respondent.